                                                              CIOG e,
                                                                    J-R DMAW ît%C-R0D OO&'5'9ô
    Case 1:18-cr-00025-JPJ Document 1110 Filed 04/27/20 Page 1 of 2 Pageid#: 14085




@       êle-ct.                                                                                                  oqzntrJ.
                                                                                                                        D
                                 I -f/,'zAbA,#)Tcct
                                            ?.    n-lfr?o F-ao n lm a?tqfîqin
                                                          -                                 .                   --.
        '

      .,
       -$n fej&rpls-:
            .-      1* -a greuiotzs2q ipogtso
                                            . seol:e.
                                                    n s:
                                                       t
       ïb'
         l-- oc.
               t'
                hs ô/l-N.
                        a,/ lh,àofq io.l>e.cotazls yherp-
       k
       n
       t
       h  h  b  i
                o)àùo
         /çteto-e Ahpfkta .  .
                             -L-h'
                                 n,b
                                   - œrf
                                       J'
                                        1'
                                         e) .-.o   t
                                                   d  rlvf  ne t j
                      -h
                       ktlïikts
                              :y
                               b-
                                asVwio
                                     ya.hseoe
                                         tc rc-nc-/
                                                  -y
                                                   ,rec
                                                    ebœas?ê-j
                                                            tt-c-ay;,q
                                     .


       ze-                ok       of
        cïktt,ho sec
                   kszs'
                       a.t VacY !.shy pzpzr c'ha/lznz4ecf                         -
                                                                                                        .

      .)'
        ),km- &ug yozc%k.
                        hàr-0V fytq coïe..'
                                          i1 the cclglrapxj
       t
       Ik NOCP 'hoectfcefaled.fo# lbe.-.   wAaujôflfj.oW -.
              zvai w>gz   ts1fqas
                                tlun-tokzlc-h c-a.n bc
                                     '
         q,-                         .



       :u a
          '&kt.
              & &vovyv :k g:4-
                             Arja >v.3c7s/r vheo
       Vsxwx-sv,s s 17 -A% >p'lîr$-î -j-beo am kac .
                                                   ,,40%
        ossqc$% $o ekvfff
                        ro/q 7)c,
                                m --lt'gok?oc-l1t,&.-                                                                 -
       le tobvk.vyh kfv-tlccvh pq &%.e- sessec oç -vc
                                                    u cokt- -
@       as, uzt-h aoct
       h%1 se-oyê-ûtuo)v.--
                     -
                          -g
                           aos
                             g
                             V
                             .l
                              s
                              -fb
                                y
                             i .t
                             -
                                 ry
                                  ytx
                                    ct
                                     - bcf
                                         -
                                o: -œ.rwfl
                                          r
                                          h ê-hit c
                                                  ,
                                                  .


                                         ot-fôïe.,(
                                                  .
                                                   .4)-




                                                  - Z'.nn
                         -       qessor
                                              .
                                                  oî.
                                                    Ji
                                                     .o y
                                                        es
                                                         .
                                                         k
                                                         yk,ï-.o.ï& kkotgta.
                                                                           cc.
                                                                             --
       wve avx ,
               œ (iïW ?-. rï                                   .       vactev ux --
                                                                                  hcx,
                                                                                     :z a.
                                                                                         ïcl.
                                                                                            o-.
       vkykçci o.par)s ovx khesp $ssuis œs kot.
                                              zt-.--                      .


       As w zh, :6cA qtùm                                          awrce prt xtkf-f éetaestif)
            :Ph'                                      qj
                                                      .


       h:ys .  $ï
                lkg
                  5 :
                    7.
                     $ V
                       y.I
                         Lyxl a
                              --js '
                                   l
                                   ap
                                    y o eny.
                                           k
                                           ; w ht-
                                                 tï.
                                                   t,
                                                    $
                                                    q
       ç-xco- k A fskpt
                      kkï
                        ïlps  k
                              ï?ïï
                                 .
                                  o jpq s v qo,  t a.
                                                                   ,
                                                                                       --
                                                                                                ,

       ïx.t.ko oa> GkA'lAob îo B%.tkV Wosq tvW A c'
                                                  Acse.
                                                      d
       ïx,zc cloku-
                  l4
                   -0 1.%u                                                    .
                                                                                      CUXV A œhtjltg lc'
                                                                                                       o
       asâltw(rt
       GV      l
               vokt
                  F
                  -
                  co
                  ottsqq
                      îc Jojyxçtc
                      .         s.
                                 ïoyk
                                    ,
                                    qtlo
                                       fttoj-.--                   o                                        -



        qç
        ybucsé eVv4
                 -
                  .t
                  oe-kp
                      .sk
                        s/Vï
                          cyï,œ
                              .gûi.r
                               -qc chrt <k
                                    ,a. '
                                        C -kl(v
                                        APAP   àoeà
                                              yï  rhxoJ
                                                  - c.ry
                                                       a.
                                                        tl
                                                         ty/)y
        akftd. yy:e-'yfy tkc t7n,
                                t- )îftJt'kn , N CXOQ
       0 3:%
         k .m txkjm ut-l                                                 uhottr ykm t-a.
                                                                                       v.
                                                                                        vi
@                    m -         tbn .   k.
                                                                                . . -.. ...
                                                                                      it
                                                                                       nl
                                                                                        ttza th-h FW o
                                                                                                    -
                                         9
                                         > XAbs6
                                               0 Rt
                  Case 1:18-cr-00025-JPJ Document
                                               w, =1110 Filed 04/27/20 Page 2 of 2 Pageid#: 14086
                                                        W
                                                        -          Nl
                                                        & v:M
                                           $ %*
                                              e,è:
                                                 G
                                                 '
                                           g o ç z,
                                           t-/l & ' ,
                                               Z                    3?
                                               G    -                X'          :.
                                                                                     p
                                                                             ,
                                               p        ..
                                                                                 ''
                                                                                  )
                                                                                  r''
                                               d
                                               l
                                               !
                                               i
                                               l;
                                                r
                                                l
                                                k .è
                                                   :'
                                                    C
                                                    ,
                                                    1
                                                    .
                                                    !
                                                    p
                                                    -.
                                                     -
                                                     .
                                                     '
                                                     !
                                                     k                                     ..




                        # >
                                               Y)
                                                '7( V
                                                    o                    .



                    f G -,
                        <
                                                                             .
                                                                              7
                                                                              ,y
         ihi)
                  zs f % c
.
.
.
        '.
        . 1
          .:$
         jjkj
         I.d@
                   7@ 'V
                       ' gn a
    .
         1...1

         N1
            I       = 2 f Ne ,

         C1
         (1-1
                    p , y m
         4..::.
         lh?
         l1)
                    % J% p M
                           f
                    r
                    W    m l m
                         '
                         j =
                         t +'                            '


                                                             l                   .)
                                                                                 '
                                                             , L. .
                                                                  rJ
                                                             1: .,,....''
                                                                        Id
                                                                         i..'hj
                                                                              ''
                                                                              ,
                                  Q
                                  M
                                                             .N .

                                                             C
                                                             .x
                                                             z            .%
                                                                           >.
                                                                             > . '%
                                                                               w-d
                                                                                     lj
                                                             '
                                                             h1
                                                             jj,'e .,
                                                             . .'
                                                                    .éN
                                                                      ,
                                                                      wq'
                                                                      k
                                                                      a .
                                  @                          I'
                                                              1k''' ei '
                                                                       J..e
                                                                 .. ., /4N
                                                               .     .
                                                                       u
                                                             0.
                                                             ê.k . .
                                                                       .y
                                                                       #, j.
                                                             r        .t'.. 'a;y
                                                                  ..k 6;4..* ya'.
                                                                    f'c .Cl
                                 UW        '
                                                         .h
                                                              .
                                                          e .1l.
                                                          N
                                                              . l ..
                                                                    w . ox
                                                             J.4:k ,.z. v!ea
                                                                       ')t.
                                                                              Kr
                                       .
                                                             tw'td)-#
                                                                    .rl.? .*...J
                                  P>                         .
                                                             .
                                                             z
                                                             l- '
                                                                 '
                                                                     .
                                                                          8'
                                                                          .
                                                                                     ù(%
                                                                                     JK
                                                                                     Jû
                                                                                     *mK
                                                                   ' .e AM.w
                                                                  .*.
                                                               ,';#     . *w
                                                             ,7''. . .ï                    .r
                                                             $
                                                             i1l
                                                             l Jv                      v'
                                                                                      g ,
                                                                                      .

                                                                           1
                                                                             .af'Fj
                                                                  '.. >              ' 't
                                                                    -......          .y;
                                                                                       a.
                                                               .
                                                                                 %. r '
                                                                                      .à
                                                                     rb .l
                                                           ..; . ,. . 2' kl.
                                                         k. '
                                                         l
                                                                 . .
                                                                   .; %4k
                                                                       .4
                                                                        ,
                                                                        .3
                                               - - '.   *.
                                                         C-6
                                                         '
                                                    ..x..z
                                                         . .,@.'%''
                                                                  .d''' C
                                                                        /'*.
                                                                        f
                                                                        '
                                               'm                    u  &.
                                                                         +.
                                               O
                                           -   r'Fh                                    hq'+W
                                               dQ                                      '>!%.
                                               m                                            '
                                               :D                         !

                                                c                    t.
                                                y1                   'I     i'
                                                                            '
                                                >                    '.gx.'' '
                                                                     C
                                                                         '*'d
